DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weissbacher et al., WO 2018/036619 A1 (hereinafter Weissbacher, references to equivalent US Patent Publication 2019/0176463 A1).
Regarding claim 1, Weissbacher teaches a method of operating a rotary printing press, the method comprising:
during an operation of the printing press, detecting disturbances of a rotating printing cylinder by monitoring an actuating drive of the printing cylinder (“periodic disturbances of the movement (interfering torques) occur in practice. Examples of such interferences are, for example, a printing plate which is attached to one of the rolls and does not enclose the entire circumference of the roll, and also the printed motif which is applied to this printing plate,” ¶ 0005; “The speed 
when disturbances at the printing cylinder are detected via the actuating drive of the printing cylinder, changing a printing speed of the rotary printing press in order to reduce or eliminate the disturbances (“a speed correction method, which automatically compensates for deformation-related deviations of the peripheral velocity of the first roll element by an adaptation of the setpoint value for the velocity of the first roll element, and a retrospective method, which automatically compensates for deviations of the speed consistency of the first roil element within a revolution cycle by applying a correction signal determined from the curve of a control variable, in particular an actual velocity or an actual position of the roll element, in one or more preceding revolution cycle or cycles,” ¶ 0013).
Regarding claim 2, Weissbacher teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Weissbacher also teaches which comprises, when disturbances at the printing cylinder are detected via the actuating drive, reducing the printing speed of the rotary printing press (“The speed can be measured either via a motor encoder MG.sub.A provided on the drive motor,” ¶ 0107; motor M.sub.B is an actuating motor because it actuates the rotational movement of roll element 2’, Fig. 9; “a speed correction method, which automatically compensates for deformation-related deviations of the peripheral velocity of the first roll element by an adaptation of the setpoint value for the velocity of the first roll element, and a retrospective method, which automatically compensates for deviations of the speed consistency of the first roil element within a revolution cycle by applying a correction signal determined from the curve of a control variable, in particular an actual velocity or an actual position of the roll element, in one or more 
Regarding claim 3, Weissbacher teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Weissbacher also teaches wherein the actuating drive is a rotary drive with a servomotor (the combined motor MB with attached encoder MGB is a servomotor, Fig. 9).
Regarding claim 4, Weissbacher teaches the invention of claim 3, as set forth in the rejection of claim 3 above. Weissbacher also teaches which comprises detecting the disturbances at a transducer of the servomotor (“The speed can be measured either via a motor encoder MG.sub.A provided on the drive motor,” ¶ 0107).
Regarding claim 5, Weissbacher teaches the invention of claim 4, as set forth in the rejection of claim 4 above. Weissbacher also teaches wherein the transducer is an encoder providing output signals (“The speed can be measured either via a motor encoder MG.sub.A provided on the drive motor,” ¶ 0107).
Regarding claim 6, Weissbacher teaches the invention of claim 5, as set forth in the rejection of claim 5 above. Weissbacher also teaches which comprises examining the output signals of the encoder for vibration (“periodic disturbances of the movement (interfering torques) occur in practice. Examples of such interferences are, for example, a printing plate which is attached to one of the rolls and does not enclose the entire circumference of the roll, and also the printed motif which is applied to this printing plate,” ¶ 0005 – a “periodic disturbance” is a vibration).
Regarding claim 7, Weissbacher teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Weissbacher also teaches wherein the actuating drive is an actuating drive of a device for controlling a position of the printing cylinder (motor MB controls the rotary 
Regarding claim 8, Weissbacher teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Weissbacher also teaches wherein the actuating drive is an actuating drive of a device for controlling a contact pressure between the printing cylinder and an impression cylinder (by rotating cylinder 2’ with a printing form having a gap, motor MB can cause the pressure against the impression cylinder to increase or decrease, depending upon the position of the gap in the printing form; “he pressure of the form cylinder on the printed material can advantageously be influenced simultaneously,” ¶ 0029).
Regarding claim 9, Weissbacher teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Weissbacher also teaches which comprises detecting further disturbances that are dependent on the printing speed of the rotary printing machine at an actuating drive of at least one further rotating cylinder and reducing the disturbances and the further disturbances by changing the printing speed of the rotary printing machine (machine depicted in Fig. 9 is constantly rotating, thereby created further disturbance after further disturbance for as long as the machine operates).
Regarding claim 10, Weissbacher teaches the invention of claim 9, as set forth in the rejection of claim 9 above. Weissbacher also teaches which comprises decreasing or increasing the printing speed of the rotary printing machine until the disturbance and the further disturbance are reduced to below a predefined maximum disturbance threshold (“a speed correction method, which automatically compensates for deformation-related deviations of the peripheral velocity of the first roll element by an adaptation of the setpoint value for the velocity of the first roll element, and a retrospective method, which automatically compensates for deviations of the speed consistency of the first roil element within a revolution cycle by applying a correction signal 
Regarding claim 11, Weissbacher teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Weissbacher also teaches wherein the disturbances are dependent on a print image on a printing forme at the printing cylinder (“the geometrical shape of the printing form surface defined by the printing motif can cause motif-excited vibrations,” ¶ 0008).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEO T HINZE/
Patent Examiner
AU 2853
29 September 2021  

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853